Citation Nr: 9912993	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for fracture of 
the pubis, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for fracture of 
the right scapula glenoid neck.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1956 to 
March 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a right knee disability, granted service connection for 
fracture of the pubis but assigned only a 10 percent 
disability evaluation, and granted service connection for 
fracture of the right scapula glenoid neck but assigned a 
noncompensable disability evaluation.

The appellant appeared at a hearing held at the RO on August 
11, 1998.  A transcript of that hearing has been associated 
with the record on appeal.


REMAND

Service medical records indicate that, on June 21, 1957, the 
appellant fell out of a second story window.  An X-ray 
examination revealed an undisplaced fracture of the pubis at 
the symphysis pubis with a very slight separation of the 
symphysis, a nondisplaced fracture through the neck of the 
glenoid of the scapula, and the head of the fifth metatarsal 
of the left foot was completely displaced from the shaft.  
There was no artery of nerve involvement in any of the 
fractures.

At the appellant's August 1957 separation examination, the 
appellant's lower extremities were evaluated as "normal."

Post service, at an April 1997 VA examination, the appellant 
complained of pain and stiffness in both hips that was worse 
in the mornings.  He stated that he had increased pain with 
climbing stairs and weather changes and that he was unable to 
stand for more than thirty minutes or walk more than one 
block without severe pain.

He denied a right leg problem.

The examiner noted tenderness posteriorly to the hips and 
that the appellant ambulated with a slight limp.  Strength 
and sensation were intact.  Flexion was to 60 degrees.  
Abduction was to 25 degrees.

An X-ray examination of the appellant's hips was normal

The diagnosis was residuals of bilateral hip injuries.

At the August 1998 hearing, the appellant complained that his 
neck had been stiffening.  He stated that he had pain across 
his shoulders and that he was unable to move his right 
shoulder.  The appellant added that he was right-handed.

He stated that his pain with walking in his right hip and 
leg.  He added that his right knee gave way occasionally.  He 
stated that the pain in his leg had increased substantially.  
He stated that he had a limp in his right leg that had 
developed approximately 7 years previously.  He stated that 
his right knee was first treated medically approximately 3 
years previously.  He recalled that he had had occasional 
pain in his right knee following service.  He stated that he 
had been treated as a VA outpatient for his complaints.

At an August 1998 VA examination, the appellant reported that 
in 1957 he had fractured his right pubis close to the 
symphysis and his right glenoid neck.  He stated that he had 
been hospitalized for approximately eight weeks and then 
returned to light duty until his discharge from service in 
1958.  He said that, post service, he had worked as a 
machinist and an electrician.  He added that he had done 
maintenance and construction work and had operated a lawn 
mower shop.  He explained that he had retired in 1994 due to 
pain in his hips and problems with his lungs.

He complained of pain in his low back, the posterior portion 
of his of the sacroiliac area, his tailbone, his right knee, 
and his right shoulder.  He stated that he was unable to 
sleep comfortably on his shoulder and that it caused him pain 
when he used a cane.

The examiner noted that the appellant walked with a limp on 
the right lower extremity and that he used a cane.  The 
appellant had difficulty removing his shirt because of his 
right shoulder pain.

The right shoulder had good muscle definition and no atrophy.  
The appellant was tender over the course of the biceps 
tendon.  From the vertical position of zero degrees, he could 
barely abduct his shoulder to 90 degrees.  This range could 
not be increased with passive assistance nor could the other 
ranges.  External rotation with the humerus vertical showed a 
range of 45 degrees.  Internal rotation and abduction showed 
a range of 50 degrees.  The examiner noted that the expected 
range of motion was internal rotation to 90 degrees and 
external rotation to 90 degrees.

Compression over the pubic area did not produce pain.  There 
were no palpable irregularities.  Heel-to-toe tests with the 
pelvis stabilized and unstabilized caused the appellant to 
express discomfort.  In the standing position, the appellant 
preferred to stand on the left lower extremity.

An X-ray examination of the right shoulder showed no 
pathological process of the scapula.  The appellant did have 
degenerative changes in the acromioclavicular joint.  An X-
ray examination of the hips showed no deformity or residuals 
of fracture.

The diagnoses were remote fracture of the glenoid neck of the 
right scapula, remote fracture of the right pubis, 
degenerative arthritis of acromioclavicular articulation, 
adhesive capsulitis of the right shoulder, and bicipital 
tendonitis of the right shoulder.

The examiner stated that the appellant's fractured right 
scapular glenoid neck had healed and that is was significant 
that the appellant had been able to performed his occupations 
upon leaving the service because those jobs required physical 
effort and overhead work.  The examiner added that the 
appellant had functional loss due to pain.  He explained that 
maximum efforts involving strength would be reduced because 
of pain.  He opined that the functional loss was not due to 
the fracture but rather due to the appellant's adhesive 
capsulitis and bicipital tendonitis.  He stated that he did 
not believe that the degenerative changes in the 
acromioclavicular joint were dominant contributors to the 
appellant's pain.  The examiner stated further that the 
appellant's right pubis had healed without deformity.  He 
opined that the history of fracture could account for any 
loss of strength, neurological deficit, or functional loss.

At his August 1998 hearing, the appellant testified that he 
had received VA outpatient treatment for his complaints of 
right shoulder, right hip, and right knee pain.  No VA 
treatment records are contained in the record.  VA has a duty 
to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  This includes the duty to 
obtain relevant VA treatment records.  Ferraro v. Derwinski, 
1 Vet. App. 326 (1991); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (per curiam order) (where documents 
proffered by appellant are within Secretary's control and 
could reasonably be expected to be part of record, such 
documents are deemed to be constructively before the 
Secretary and the Board and should be included in record); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Because the 
appellant's testimony raises the questions of whether all 
relevant VA medical records have been associated with the 
file, further development of this case is necessary.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  Accordingly, 
this case is REMANDED for the following additional 
development:

1.  The RO should obtain all records of 
inpatient or outpatient treatment 
provided to the appellant at VA medical 
facilities.  All of these records are to 
be associated with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


